       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DINO ANTOLINI,

                           Plaintiff,

                    -v.-                              19 Civ. 7385 (KPF)

N CORPORATION, NICHOLAS S.                          OPINION AND ORDER
PRITZKER, SHIYANG HUI, and
TIPSY SHANGHAI RESTAURANT
MANAGEMENT, INC.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has already imposed sanctions against Defendants for their

repeated failures to abide by the Court’s discovery orders (Dkt. #39), and

explained why it believes that these sanctions should be imposed on

Defendants’ former counsel, Oliver Zhou, for his misrepresentations to the

Court, see Antolini v. N Corp., No. 19 Civ. 7385 (KPF), 2020 WL 5089442, at *2-

3 (S.D.N.Y. Aug. 28, 2020). Before the Court now are Mr. Zhou’s submission

as to why he does not believe he should be sanctioned (see Dkt. #74-75), and

Plaintiff’s petition for attorneys’ fees (see Dkt. #42, 57). For the reasons

discussed below, the Court finds that sanctions should be imposed against Mr.

Zhou, and grants Plaintiff’s petition for fees in part.
        Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 2 of 17




                                     BACKGROUND 1

      By Order dated March 27, 2020, the Court imposed sanctions against

Defendants for their repeated failures to abide by the Court’s discovery orders.

(Dkt. #39). The Court granted sanctions in the form of requiring Defendants to

pay the attorneys’ fees that Plaintiff’s counsel had billed in connection with

each of Plaintiff’s letter motions for sanctions, and ordered Plaintiff to file an

accounting of hours billed. (Id.). On June 23, 2020, in light of additional

proceedings and filings devoted to the issue of Defendants’ continued lack of

compliance with their discovery obligations, the Court granted Plaintiff’s

motion to submit a revised fee petition. (Dkt. #54). By Order dated August 28,

2020, the Court provided “specific notice” to Defendants’ former counsel, Oliver

Zhou, that the Court believed his improper conduct — stating to the Court that

he represented Defendant N Corporation when he did not in fact have any

contact with that party — gave rise to the sanctions imposed against

Defendants, and set a briefing schedule for Mr. Zhou to be heard on the

matter. Antolini, 2020 WL 5089442, at *1-2. Mr. Zhou submitted an

affirmation in response to the Court’s Order on September 8, 2020 (see

generally Zhou Aff.), and Plaintiff filed a response on September 10, 2020

(Dkt. #76).




1     Mr. Zhou filed the same affirmation on the docket twice in response to the Court’s
      August 28, 2020 Order. (See Dkt. #74-75). For ease of reference, the Court cites to Mr.
      Zhou’s affirmation using the convention “Zhou Aff. ¶ [ ]”; and refers to the transcript of
      the January 28, 2020 conference as “Hr’g Tr.” (Dkt. #88).

                                              2
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 3 of 17




      At the outset of Mr. Zhou’s involvement in this case, he affirmatively

represented to the Court that he was entering the case as counsel for N

Corporation, one of three Defendants who have appeared in this case to date:

            THE COURT: You’re coming into this case with some
            open discovery issues. I don’t want to know about
            privileged communications that you may have had with
            the defendants in this case, but is it your understanding
            that you would be coming in and representing all three
            defendants in this case?

            MR. ZHOU: … Yes, your Honor[.]

(Hr’g Tr. 17; see also id. at 18). He further reassured the Court that he would

be communicating with all three of his clients — including N Corporation — to

address discovery disputes that were already festering in January 2020, when

he first appeared on behalf of his new clients:

            THE COURT: … I would like you to communicate to
            your clients that it is of great concern to me that they
            have not been forthcoming with their discovery
            responses. And I’m sure you can advise them of the
            range of sanctions that I have available to me if they
            don’t.

            MR. ZHOU: Yes, your Honor. I will certainly advise
            them, and I will certainly report to you for any discovery
            issue if we cannot resolve between myself and Mr.
            Finkelstein. Then I will let your Honor know what’s the
            problem of the discovery, what’s the barriers, what’s the
            issues, and what’s the status. And then, based upon
            the facts or the joint letter we submit, between Mr.
            Finkelstein and I, and then you, Judge, your Honor, can
            make an informed decision as to the status and the
            problem and the completeness of the discovery.

(Id. at 21). Indeed, in reliance on Mr. Zhou’s representations, the Court

extended discovery to allow Defendants another chance to comply with their

discovery Orders. (Dkt. #32). Yet, over the course of the next four months,

                                        3
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 4 of 17




“Mr. Zhou continued, baselessly, to hold himself out as N Corporation’s

counsel despite having no communication with any N Corporation agent,

receiving no documents or other discovery from N Corporation, and failing to

investigate or confirm whether he in fact represented N Corporation.” Antolini,

2020 WL 5089442, at *2. As a result, Defendants violated multiple discovery

orders, Plaintiffs were prevented from getting discovery from N Corporation,

and the parties and the Court wasted nearly half a year litigating needless

discovery disputes.

                                  DISCUSSION

A.    Sanctions Against Mr. Zhou Are Justified

      The Court has “inherent power to supervise and control its own

proceedings and to sanction counsel or a litigant for bad-faith conduct.”

Sussman v. Bank of Israel, 56 F.3d 450, 459 (2d Cir. 1995); see also 28 U.S.C.

§ 1927 (“Any attorney ... who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy

personally the excess costs, expenses, and attorneys’ fees reasonably incurred

because of such conduct.”); Madison 92nd St. Assocs., LLC v. Marriott Int’l, Inc.,

No. 13 Civ. 291 (CM), 2013 WL 5913382, at *12 (S.D.N.Y. Oct. 31, 2013), aff’d

sub nom. Boies, Schiller & Flexner LLP v. Host Hotels & Resorts, Inc., 603 F.

App’x 19 (2d Cir. 2015) (summary order) (“The purpose of § 1927 is to ensure

that those who create unnecessary costs also bear them.”). Generally

speaking, “[i]mposition of sanctions under a court’s inherent powers requires a

specific finding that an attorney acted in bad faith,” and such sanctions “are


                                        4
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 5 of 17




appropriate only if there is clear evidence that the conduct at issue is

[i] entirely without color and [ii] motivated by improper purposes.” Wolters

Kluwer Fin. Servs., Inc. v. Scivantage, 564 F.3d 110, 114 (2d Cir. 2009).

Similarly, before imposing sanctions under 28 U.S.C. § 1927, a court “must

find clear evidence that [i] the offending party’s claims were entirely meritless

and [ii] the party acted for improper purposes.” Revson v. Cinque & Cinque,

P.C., 221 F.3d 71, 79 (2d Cir. 2000) (internal quotation marks omitted) (quoting

Agee v. Paramount Commc’ns Inc., 114 F.3d 395, 398 (2d Cir. 1997)); see

generally Sorenson v. Wolfson, 683 F. App’x 33, 37 (2d Cir. 2017) (summary

order) (discussing sanctions imposed under the inherent powers doctrine and

28 U.S.C. § 1927).

      Before a district court may impose sanctions directly against an attorney,

the Second Circuit has explained that, “under basic principles of due process”:

            [a]n attorney whom the court proposes to sanction must
            receive specific notice of the conduct alleged to be
            sanctionable and the standard by which that conduct
            will be assessed, and an opportunity to be heard on that
            matter, and must be forewarned of the authority under
            which sanctions are being considered, and given a
            chance to defend himself against specific charges.

Wilson v. Citigroup, N.A., 702 F.3d 720, 725 (2d Cir. 2012) (internal quotation

marks omitted) (quoting Sakon v. Andreo, 119 F.3d 109, 114 (2d Cir. 1997)).

      Following the Second Circuit’s directive, by Order dated August 28,

2020, the Court explained that it was considering the imposition of sanctions

pursuant to its inherent powers and/or 28 U.S.C. § 1927. Additionally, the




                                         5
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 6 of 17




Court gave Mr. Zhou specific notice of the conduct alleged to be sanctionable,

explaining that it believed that:

            [t]he root cause of Defendants’ repeated failure to
            comply with the Court’s discovery orders is Mr. Zhou’s
            bad faith misrepresentations to the Court that: (i) he
            represented N Corporation; (ii) he was in contact with
            N Corporation in the course of his purported
            representation of that party; and (iii) he was diligently
            working with representatives from N Corporation to
            comply with N Corporation’s discovery obligations.
            These misrepresentations prevented Plaintiff from
            getting discovery from N Corporation; caused
            Defendants to violate multiple discovery orders issued
            by this Court; caused Plaintiffs to seek sanctions; and
            are ultimately to blame for N Corporation’s failure to
            comply with the Court’s discovery orders to this day.

            Specifically, over the course of nearly five months, Mr.
            Zhou continued, baselessly, to hold himself out as N
            Corporation’s      counsel      despite     having   no
            communication with any N Corporation agent, receiving
            no documents or other discovery from N Corporation,
            and failing to investigate or confirm whether he in fact
            represented N Corporation. Indeed, it strains credulity
            to believe that Mr. Zhou could claim in good faith to
            represent a client for nearly five months without ever
            speaking to the client, especially during active
            discovery. Even worse, Mr. Zhou’s continued assertions
            to the Court and Plaintiff that he was in contact with
            officials from N Corporation to produce discovery — in
            response to multiple discovery orders from this Court —
            were plainly in bad faith given that Mr. Zhou had not,
            at any point, spoken to any agent of N Corporation
            about discovery or any other issue. Furthermore, Mr.
            Zhou’s five-month-long misrepresentation greatly
            disrupted this case, delaying discovery for several
            months and forcing the Court and the parties to waste
            time and resources on motions to compel discovery and
            to impose sanctions.

Antolini, 2020 WL 5089442, at *2.




                                       6
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 7 of 17




      On this record, the Court believes it is clear that Mr. Zhou “acted

‘without a colorable basis,’” Boies, Schiller & Flexner LLP, 603 F. App’x at 20

(quoting Enmon v. Prospect Capital Corp., 675 F.3d 138, 143 (2d Cir. 2012)), in

claiming that “(i) he represented N Corporation; (ii) he was in contact with

N Corporation in the course of his purported representation of that party; and

(iii) he was diligently working with representatives from N Corporation to

comply with N Corporation’s discovery obligations.” Antolini, 2020 WL

5089442, at *2. However, it is less clear that Mr. Zhou acted with “improper

motive” or for “improper purposes,” as is typically required for a showing of bad

faith in this context. See Scivantage, 564 F.3d at 114; Revson, 221 F.3d at 79.

      Even so, “the inherent power of the district court also includes the power

to police the conduct of attorneys as officers of the court, and to sanction

attorneys for conduct not inherent to client representation, such as, violations

of court orders or other conduct which interferes with the court’s power to

manage its calendar and the courtroom without a finding of bad faith.” United

States v. Seltzer, 227 F.3d 36, 42 (2d Cir. 2000). Thus, while a showing of bad

faith is required when an attorney engaged in conduct “of the sort that is

normally part of the attorney’s legitimate efforts at zealous advocacy for the

client,” Seltzer, 227 F.3d at 40, the Court may impose sanctions on an attorney

even without a specific finding of improper motive “where a lawyer negligently

or recklessly fails to perform his responsibility as an officer of the court,”




                                          7
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 8 of 17




Palmer v. Simon’s Agency, Inc., No. 20-1516, — F. App’x —, 2020 WL 6387333,

at *1 (2d Cir. Nov. 2, 2020) (summary order) (citing Seltzer, 227 F.3d at 39). 2

      The record here demonstrates that Mr. Zhou failed to perform his duty as

an officer of the court. As noted above, from the beginning of his involvement

in this case, Mr. Zhou told the Court that he represented N Corporation. (See

Hr’g Tr. 17-18). He further told the Court that he would work diligently with N

Corporation and the other Defendants to comply with the Court’s discovery

orders. (See id. at 18-22). Yet, Mr. Zhou did not speak to a single N

Corporation representative until May 26, 2020 — the same day he was

instructed by the Court to provide proof that he did in fact represent

N Corporation. (See Zhou Aff. ¶ 5; Minute Entry for May 26, 2020).

Furthermore, Mr. Zhou did not inquire into whether N Corporation wanted him

as counsel in this matter until June 3, 2020. (Id. at ¶ 7). In the interim,

Plaintiff was forced to bring another motion to compel discovery, which motion

Mr. Zhou opposed ostensibly on behalf of N Corporation (see Dkt. #33-36); Mr.

Zhou vigorously litigated, in N Corporation’s name, an opposition to a motion

for sanctions prompted by, inter alia, N Corporation’s continued noncompliance

with discovery orders (see Dkt. #37-39, 42-43, 46); and Mr. Zhou brought,

again on behalf of N Corporation, a borderline frivolous motion to stay



2     To the extent Mr. Zhou may argue “that he lacked notice that the Court was basing
      sanctions on his negligence rather than bad faith, a district court is required to provide
      notice of the authority for sanctions, not the applicable legal standard.” Palmer v.
      Simon’s Agency, Inc., No. 20-1516, — F. App’x —, 2020 WL 6387333, at *2 (2d Cir.
      Nov. 2, 2020) (summary order) (citing Schlaifer Nance & Co., Inc. v. Estate of Warhol,
      194 F.3d 323, 334 (2d Cir. 1999)).

                                              8
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 9 of 17




discovery due to pending criminal allegations against Plaintiff’s counsel in

another case (see Dkt #44-45). Yet at no point during this time did Mr. Zhou

ever speak to a single representative of N Corporation, much less ask for or

review a representation agreement. Thus, although the Court does not find

that Mr. Zhou was motivated by an improper purpose, sanctions are still

appropriate because of Mr. Zhou’s recklessness in purporting to represent a

client that he did not represent, and because his conduct — i.e., failing to

ascertain whether he actually represented a client — is not “zealous advocacy”

on behalf of a client. Seltzer, 227 F.3d at 40-41 (awarding sanctions without

finding of bad faith where lawyer’s tardiness violated court order, causing

disruption and delay); see also Palmer, 2020 WL 6387333, at *1-2 (affirming

sanctions award for lawyer’s negligent failure to abide by local rules regarding

procedures for filing motion to amend, without finding of bad faith); In re

Sanchez, 790 F. App’x 293, 295 (2d Cir. 2019) (summary order) (affirming

sanctions award for lawyer’s failure to prosecute and failure to appear absent

finding of bad faith); Williams v. Lutheran Med. Ctr., 776 F. App’x 730, 731 (2d

Cir. 2019) (summary order) (affirming sanctions award for lawyer’s failure to

diligently inform the court of scheduling conflicts without finding of bad faith).

      In his affirmation, Mr. Zhou raises five arguments as to why he should

not be held responsible for the sanctioned conduct. First, he claims that he

was initially informed both by his predecessor, Ms. He, and by his individual

client, Mr. Hui, that his involvement in the case included representation of N




                                         9
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 10 of 17




Corporation. (Zhou Aff. ¶¶ 1-2). But the Court has already explained why this

excuse is insufficient:

             Even if it were true that Mr. Zhou initially believed that
             he represented N Corporation, Mr. Zhou’s persistence
             in this misrepresentation for nearly five months would
             still amount to bad faith, because even after he was
             repeatedly ordered to produce discovery on behalf of
             N Corporation, he still failed to contact N Corporation,
             much less confirm that he represented N Corporation or
             that N Corporation was going to produce documents to
             comply with the Court’s discovery orders. Cf. Zubulake
             v. UBS Warburg LLC, 229 F.R.D. 422, 424 (S.D.N.Y.
             2004) (“Lawyers and their clients need to communicate
             clearly and effectively with one another to ensure that
             litigation proceeds efficiently. When communication
             between counsel and client breaks down, conversation
             becomes ‘just crossfire,’ and there are usually
             casualties.” (citation omitted)).

Antolini, 2020 WL 5089442, at *3. Indeed, Mr. Zhou concedes that he did not

speak to anyone at N Corporation until May 26, 2020 (Zhou Aff. ¶ 5), the same

day he was ordered to do so by the Court after it became clear that Mr. Zhou

had not in fact spoken to anyone at N Corporation since appearing in this case

(see Minute Entry for May 26, 2020).

      Second, and relatedly, Mr. Zhou tries to excuse his failure to investigate

his representation vel non of N Corporation by stating that at some unnamed

time, Mr. Hui, acting as a corporate representative of N Corporation, authorized

Mr. Zhou to represent N Corporation. (Zhou Aff. ¶ 3). As an initial matter, Mr.

Hui is not and has never been N Corporation’s representative. (See id. at ¶ 10).

And even if Mr. Hui did initially tell Mr. Zhou that Mr. Hui was N Corporation’s

representative, that still does not explain or excuse Mr. Zhou’s failure to

investigate whether he did, in fact, represent N Corporation for months on end.
                                        10
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 11 of 17




From Mr. Zhou’s very first involvement in this case, he was aware that there

were serious issues regarding communicating with N Corporation, and that

these issues required immediate investigation. (See Hr’g Tr. 20-22). And Mr.

Zhou concedes that his “review of the record of … discovery only showed that

[Mr.] Hui only produced documents regarding Tipsy Shanghai and himself.

Nowhere could [Mr. Zhou] find any corporate documents regarding N

Corporation.” (Zhou Aff. ¶ 3). Nevertheless, Mr. Zhou did not attempt to

investigate whether Mr. Hui was N Corporation’s authorized representative.

Nor was he apparently concerned that, as N Corporation’s putative counsel, he

“did not have any contact information about N Corporation and who was in

charge for the N Corporation.” (Id. at ¶ 4). At some point, Mr. Zhou was

informed by Mr. Hui that a representative from N Corporation would call him,

and when that did not happen, Mr. Zhou still did not believe there was any

reason to inform the Court that he did not represent N Corporation. (Id. at

¶ 5). 3 Despite all of the evidence Mr. Zhou possessed to the contrary, he

continued to tell the Court that he was and had been producing

N Corporation’s responses to Plaintiff’s discovery requests, and that he was in

communication with N Corporation in so doing, including in response to a

motion to compel discovery and a motion for sanctions, both arising out of

N Corporation’s continued failure to produce any discovery. (See Dkt. #34, 38,



3     Mr. Zhou’s affirmation is extremely unclear about the chronology of his conversations
      with Mr. Hui about his purported representation of N Corporation and the production of
      discovery on behalf of N Corporation before Mr. Zhou finally spoke with someone from N
      Corporation on May 26, 2020. (See Zhou Aff. ¶¶ 3-5).

                                           11
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 12 of 17




46). 4 These continued misrepresentations ultimately led to the entry of

sanctions against Defendants for failure to comply with discovery orders. (See

Dkt. #39). See also Antolini, 2020 WL 5089442, at *2-3.

      Third, Mr. Zhou argues that a potential conflict of interest in representing

all three defendants in this matter somehow excuses his failure to determine

whether he represented N Corporation at all. (See Zhou Aff. ¶¶ 2, 8-9). Mr.

Zhou’s suggestion that a conversation at the January 28, 2020 conference

about his concern over a potential conflict of interest between and among the

three defendants in this case excuses his misconduct is inapposite. (Id. at ¶ 2).

In fact, it actually suggests why sanctions are proper here. In response to Mr.

Zhou’s concern that there may be a potential conflict created by representing N

Corporation along with the other two defendants, the Court explained to Mr.

Zhou that:

             it’s incumbent on counsel to let me know when, in the
             exercise of their professional judgment, they believe
             that there is a conflict of interest ... [,] if what you’re
             asking me to do is to police the matter and figure out
             today whether you can represent all three clients, I just
             don’t know because I don’t have enough facts to tell me
             what the conflicts are.

(Hr’g Tr. 18). The fact that Mr. Zhou failed to ascertain whether there was in

fact a conflict in representing all three clients after raising this concern with



4     In addition to blaming Mr. Hui for his failure to investigate whether he ever represented
      N Corporation, Mr. Zhou also blames Mr. Hui for Defendants’ failure to produce
      discovery related to N Corporation. (Zhou Aff. ¶¶ 3-4). However, Mr. Hui was not a
      corporate representative of N Corporation, nor could he produce discovery on behalf of
      N Corporation. Thus, Mr. Hui’s failure to produce evidence relating to N Corporation
      has no bearing on the Court’s finding that Mr. Zhou’s continued false representations to
      the Court about his role as N Corporation’s counsel are sanctionable.

                                             12
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 13 of 17




the Court at his first appearance — and being explicitly told by the Court that

it was incumbent on him to investigate this issue — demonstrates that Mr.

Zhou’s delay of more than four months was reckless, or at least negligent. Not

only did he fail to determine whether he actually represented N Corporation for

months, but he also failed to investigate a potential conflict that he thought

may exist from the outset of his representation.

      Fourth, Mr. Zhou argues that the Court should nevertheless excuse his

conduct because he has since returned payments he accepted from Mr. Hui for

work on this matter. (Zhou Aff. ¶¶ 11-12). The Court takes no position on Mr.

Zhou’s decision to refund fees to Mr. Hui, but notes that the sanctioned

conduct here is N Corporation’s failure to comply with the Court’s discovery

orders, which conduct was caused by Mr. Zhou’s (i) unexcused failure to

ascertain which clients he represented, (ii) subsequent misrepresentations to

the Court about his progress in complying with discovery orders, and

(iii) misrepresentations to the Court about his communications with N

Corporation. Mr. Zhou’s decision to refund attorneys’ fees paid by Mr. Hui has

no bearing on his failure to perform his responsibility as an officer of the court

with respect to his representation vel non of N Corporation.

      Fifth, Mr. Zhou argues that he is not at fault, and instead N Corporation

is responsible and should be sanctioned. (Zhou Aff. ¶ 10). However,

N Corporation cannot be sanctioned for conduct it did not authorize or know

about, and in which it did not participate. N Corporation is not responsible for

Mr. Zhou’s failure to investigate whether he represented N Corporation, nor can


                                        13
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 14 of 17




it be sanctioned for failing to produce discovery when, by Mr. Zhou’s own

admission, he failed to communicate any discovery requests to the company

until May 26, 2020, at the earliest. (Id. at ¶¶ 5-6).

      In sum, from his first involvement in this case, Mr. Zhou knew that

N Corporation had produced no discovery, knew about prior issues

communicating with N Corporation, and had reason to believe that his

representation of N Corporation may constitute a conflict of interest.

Nevertheless, for months, Mr. Zhou continued to assure the Court that he

represented N Corporation, that he was in contact with N Corporation, and that

he was working with N Corporation to comply with the Court’s discovery

orders. As a result of this reckless behavior, Mr. Zhou delayed discovery for

several months and forced the Court and the parties to waste time and

resources on motions to compel discovery and to impose sanctions. Because

Mr. Zhou “negligently or recklessly fail[ed] to perform his responsibility as an

officer of the court,” Palmer, 2020 WL 6387333, at *1, the Court finds that

sanctions should be imposed on him in order “that those who create

unnecessary costs also bear them[,]” Madison 92nd St. Assocs., LLC, 2013 WL

5913382, at *12.

B.    Plaintiff’s Request for Attorneys’ Fees Is Granted in Part

      The Court has reviewed Plaintiff’s application for fees (Dkt. #42) and

supplemental application for fees (Dkt. #57), as well as Defendants’ opposition

to Plaintiff’s application for fees (Dkt. #46), and Defendants’ opposition to




                                        14
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 15 of 17




Plaintiff’s supplemental application (Dkt. #65). For the reasons discussed

below, Court grants Plaintiff’s request in part.

      The Court granted sanctions in the form of requiring Defendants to pay

the attorneys’ fees that Plaintiff’s counsel billed in connection with Plaintiff’s

letter motions for sanctions (see Dkt. #39), and Plaintiff seeks reimbursement

for 11 hours of work on this issue. (Dkt. #57). “Sanctions should not be more

severe than reasonably necessary to deter repetition of the conduct by the

offending person.” Rice v. NBCUniversal Media, LLC, No. 19 Civ. 447 (JMF),

2019 WL 3000808, at *6 (S.D.N.Y. July 10, 2019) (quoting Weiss v. Weiss, 984

F. Supp. 682, 686 (S.D.N.Y. 1997)). Therefore, in consideration of Mr. Zhou’s

claim that he was initially told by Mr. Hui and Ms. He that he was representing

N Corporation (Zhou Aff. ¶ 1), the Court does not believe it is proper to award

attorneys’ fees until Mr. Zhou received Plaintiff’s third motion to compel on

February 28, 2020 (Dkt. #33), at which time he should have diligently

investigated N Corporation’s outstanding discovery and his representation vel

non of N Corporation. Thus, the Court finds that attorneys’ fees are warranted

from after Plaintiff served his third motion to compel on February 28, 2020

(id.), up until June 17, 2020, at which time Mr. Zhou finally investigated and

corrected his misrepresentation (Dkt. #52, 53), for a total of 5.6 hours (see Dkt.

#57). From that point forward, the costs incurred by Plaintiff in pursuing

discovery from N Corporation are attributable to the normal, albeit woefully

delayed, course of discovery.




                                         15
       Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 16 of 17




      When a party seeks attorney’s fees, the “burden is on the fee applicant to

produce satisfactory evidence … that the requested rates are in line with those

prevailing in the community for similar services by lawyers of reasonably

comparable skill, experience, and reputation.” Blum v. Stenson, 465 U.S. 886,

896 n.11 (1984). Plaintiff’s counsel has not met his burden of establishing that

$450 is a reasonable hourly rate. Counsel’s affirmation states that he “has a

significant amount of experience regarding disability law and the ADA, having

been counsel on numerous similar type cases.” (Dkt. #42 at 4). This

statement is not supported by a single factual reference, and the motion papers

are devoid of any concrete information related to counsel’s education, length of

practice, or reputation, including any information regarding his standard

billing rate in similar matters. The Court finds that $350 per hour is a

reasonable rate for the straightforward nature of the case, for the basic nature

of the legal work at issue, and based on rates found reasonable by other courts

in this District in comparable situations. See, e.g., Dancy v. McGinley, 141 F.

Supp. 3d 231, 238 (S.D.N.Y. 2015) (“While it seems clear that, for experienced

attorneys, hourly rates of $300-400 are unremarkable in civil rights cases in

the Southern District, some courts find that awards exceeding $400 per hour

are only warranted in unusually difficult and complex cases” (citation,

alteration, and quotation marks omitted)); Rosado v. City of New York, No. 11

Civ. 4285 (SAS), 2012 WL 955510, at *5 (S.D.N.Y. Mar. 15, 2012) (awarding

$350 per hour for experienced litigator in civil rights case).




                                        16
         Case 1:19-cv-07385-KPF Document 90 Filed 12/16/20 Page 17 of 17




                                   CONCLUSION

      For the reasons just enumerated, Plaintiff is awarded $1,960.00 in

attorneys’ fees to be paid by Mr. Zhou. The Clerk of Court is directed to

terminate the motions at docket entries 37, 42, and 74.

      SO ORDERED.

Dated:        December 17, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       17
